Per Curiam.
The attorney Silverman, having appeared throughout the entire proceeding as attorney for Milton Rogers, an adverse party, and the allowance having been made to him in that capacity, section 1373 of the Civil Practice Act limits the compensation which may be allowed to fifty dollars and disbursements.
The order should be modified by reducing the allowance to the attorney William M. Silverman to fifty dollars, in addition to eighty-one dollars and thirty cents disbursements, and, as so modified, affirmed, without costs.
Present — Martin, P. J., Untermybr, Dore, Cohn and Callahan, JJ.
Order, so far as appealed from, unanimously modified by reducing the allowance to the attorney William M. Silverman to fifty dollars, in addition to eighty-one dollars and thirty cents disbursements, and, as so modified, affirmed, without costs.